NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

EDWARD J. BAUMBACH,              :      CIV. NO. 19-9201 (RMB-AMD)
                                 :
                Plaintiff        :
                                 :
      v.                         :           OPINION
                                 :
LISA-RENEE MILLS, NP,            :
SOUTH WOOD STATE PRISON          :
MEDICAL DEPARTMENT,              :
                                 :
                Defendants       :

BUMB, DISTRICT JUDGE

      This matter comes before the Court upon Plaintiff’s letter

request to reopen this matter and submit his Second Amended

Complaint. (Letter, ECF No. 5.)1 By Opinion and Order dated May 3,

2019, this Court granted Plaintiff’s IFP application and screened

his   (first)   Amended     Complaint   pursuant   to   28   U.S.C.   §§

1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1). (Opinion, ECF

No. 3; Order, ECF No. 4.) The Court dismissed the Amended Complaint

without prejudice for failure to state a claim. (Id.) Plaintiff’s

letter request appears to contain the substance of his proposed

Second Amended Complaint, and the Court will screen it as such.




1 Plaintiff refers to his proposed amended complaint as his Third
Complaint (ECF No. 5 at 1), but the Court will refer to it as his
Second Amended Complaint.
I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the
                                   2
misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Second Amended Complaint

      Plaintiff alleges the following facts in his Second Amended

Complaint, accepted as true for purposes of screening pursuant to

28 U.S.C. § 1915(e)(2)(B); § 1915A(b) and 42 U.S.C. § 1997e(c)(1).

On July 13, 2018, Nurse Mills refused to treat Plaintiff for a

serious heart condition, and instead gave him an antacid.             (Second

Am.   Compl.,   ECF   No.   5   at   1.)   This   caused   him   to   require

implantation of a pacemaker. (Id.) Plaintiff’s need for medical

care was clear from his medical records, showing that he had two

prior heart attacks. (Id.) Plaintiff alleges Nurse Mills violated
                                      3
his constitutional rights and also asks the Court to assert

jurisdiction over New Jersey state laws.

     B.   42 U.S.C. § 1983

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

             Every person who, under color of any statute,
             ordinance, regulation, custom, or usage, of
             any State or Territory ... subjects, or causes
             to be subjected, any citizen of the United
             States or other person within the jurisdiction
             thereof to the deprivation of any rights,
             privileges, or immunities secured by the
             Constitution and laws, shall be liable to the
             party injured in an action at law, suit in
             equity, or other proper proceeding for
             redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     C.   Eighth Amendment Inadequate Medical Care

     “Only     ‘unnecessary    and   wanton   infliction   of   pain’    or

‘deliberate     indifference    to   the   serious   medical    needs'   of

prisoners are sufficiently egregious to rise to the level of a

constitutional violation.” Spruill v. Gillis, 372 F.3d 218, 235
                                     4
(3d Cir. 2004) (quoting White v. Napoleon, 897 F.2d 103, 108–09

(3d Cir. 1990) (quoting Estelle v. Gamble, 429 U.S. 97, 10 (1976)

(quoting Gregg v. Georgia, 428 U.S. 153 (1976)). Allegations of

malpractice or disagreement as to the proper medical treatment are

insufficient to establish a constitutional violation. Id.

        Although Plaintiff tries to frame his claim as refusal to

provide medical care, he alleges Mills treated his symptoms with

antacid. Because Nurse Mills treated Plaintiff, Plaintiff’s claim

is one for malpractice rather than deliberate indifference to a

serious medical need. See Bramson v. Sulayman, 251 F. App’x 84, 86

(3d Cir. 2007) (negligent failure to diagnose heart condition

failed to state an Eighth Amendment claim). The Court will dismiss

the § 1983 claim against Mills with prejudice because amendment of

the claim is futile.

        D.   Medical Malpractice

        Plaintiff does not explicitly assert a medical malpractice

claim under the New Jersey Tort Claims Act, N.J.S.A. 59:1-1 et

seq., but he asks the Court to exercise jurisdiction over New

Jersey state laws. (Second Am. Compl., ECF No. 5 at 2.) A federal

court may only exercise supplemental jurisdiction over state law

claims if the court has original jurisdiction over a related claim.

See 28 U.S.C. § 1367(a). Because Plaintiff fails to state a federal

claim    under   42   U.S.C.   §   1983,   the   Court   may   not   exercise
                                      5
supplemental jurisdiction over a state law claim. Plaintiff must

bring his medical malpractice claim in state court.

III. CONCLUSION

        For the reasons stated above, the Court will dismiss the

Second Amended Complaint with prejudice for failure to state a

claim.



An appropriate order follows.



DATE:    September 30, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  6
